DETAILED ACTION
This Office Action is in response to an application that was filed on 03/16/2020. Claims 1-5 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2018/0151296 A1 and Yamada hereinafter), in view of Chun et al. (US 2020/0161048 Al and Chun hereinafter), and in further view of Nakagawa et al. (US 6,381,117 B1 and Nakagawa hereinafter).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Reproduced Drawing of Fig. 2 from Yamada (US20180151296A)

Regarding claim 1, Yamada discloses an electronic component (item 10 of Figs. 1-2 and ¶[0037] shows and indicates electronic component 10 {multilayer ceramic capacitor}) comprising: an element body including a principal surface arranged to constitute a mounting surface and an end surface adjacent to the principal surface (items 12, 12b, 12e, 12f of Figs. 1-2 and ¶[0037] shows and indicates element body 12 including  principal surfaces  12b {second main surface} arranged to constitute a mounting surface, and end surface 12e {first end surface} and end surface 12f adjacent to principal surface 12b); and an external electrode disposed on the element body (items 22a, 22b of Figs. 1-2 and ¶[0050-0051 & 0053-0054] shows and indicates external electrodes 22a & 22b disposed on element body 12), wherein the external electrode includes a conductive resin layer disposed to continuously cover a part of the principal surface and a part of the end surface, and a plating layer covering the conductive resin layer (items 25a, 26a, 25b, 26b of Figs. 1-2 and ¶[0062 & 0073-0074] shows and indicates where the external electrode 22a includes conductive resin layer 25a disposed to continuously cover a part of the principal surface 12b and a part of the end surface 12e, and plating layer 26a covering conductive resin layer 25a; and where the external electrode 22b includes conductive resin layer 25b disposed to continuously cover a part of the principal surface 12b and a part of the other end surface 12f, and plating layer 26b covering conductive resin layer 25b), the conductive resin layer includes a first region positioned on the end surface and a second region positioned on the principal surface, and a thickness of the second region and a thickness of the first region (items 25a_A, 25b_A, 25a_B, 25b_B of Reproduced Drawing & Figs. 1-3 and ¶[0062 & 0065-0066] shows and indicates where conductive resin layer 25a includes  first region 25a_A positioned on the end surface and  second region 25a_B positioned on principal surface 12b, and a thickness of the second region 25a_B and a thickness of the first region 25a_A; and where conductive resin layer 25b includes  first region 25b_A positioned on the end surface and  second region 25b_B positioned on principal surface 12b, and a thickness of the second region 25b_B and a thickness of the first region 25b_A).
Yamada discloses the claimed invention except a conductive resin layer includes a first region positioned on the end surface and a second region positioned on the principal surface, and a maximum thickness of the second region is larger than a maximum thickness of the first region.	
	Nakagawa discloses a conductive resin layer includes a first region positioned on the end surface and a second region positioned on the principal surface, and a maximum thickness of the second region is larger than a maximum thickness of the first region (items 23, 24, 25, 29, 32, 33 of Fig. 4 and 4:22-35 & 4:58-67 & 5:1-15 show and indicates conductive resin layer 29 of external electrode 23 {terminal electrode} includes a first region 33 {end face portion 33 of conductive resin layer 29} positioned on end surface 24 {two end faces 24} and a second region 32 {side face portion 32 of conductive resin layer 29}  positioned on principal surface 25 {four side faces 25}, and a maximum thickness of the second region 32 is larger than a maximum thickness of the first region 33 {thickness of the end face portion 33 is not more than about 5 μm, and the thickness of the side face portion 32 is at least about 10 μm}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conductive resin layer includes a first region positioned on the end surface and a second region positioned on the principal surface, and a maximum thickness of the second region is larger than a maximum thickness of the first region into the structure of Yamada. One would have been motivated in the electronic component of Yamada and have the conductive resin layer include the first region positioned on the end surface and the second region positioned on the principal surface, where the maximum thickness of the second region is larger than the maximum thickness of the first region in order to design the conductive resin layer in external electrodes with the required increase layer thickness at the mounting surface to reduce stress and thermal shocks from the mounting board that can lead to cracks formed in the component body while reducing the layer thickness at the end surfaces to still maintain a significant reduction in the decrease shear strength with a significant increase in the ESR value that can lead to suppressing the deterioration of the conductive resin layer, as indicated by Nakagawa in 3:17-40, in the electronic component of Yamada.

	Regarding claim 4, modified Yamada discloses an electronic component, wherein, in a cross-section orthogonal to the principal surface and the end surface, a surface of the second region curves in a convex shape in a direction away from the principal surface (Nakagawa: Fig. 4 and 4:22-35 & 4:58-67 & 5:1-15 shows where the surface of second region 32 curves in a convex shape in a direction away from the principal surface 25 when viewed in a cross-section orthogonal to principal surface 25 and the end surface 24).

	Regarding claim 5, modified Yamada discloses an electronic component, wherein, when viewed from a direction orthogonal to the principal surface, an end edge of the second region curves (Nakagawa: Fig. 4 and 4:22-35 & 4:58-67 & 5:1-15 shows where an end edge of the second region 32 curves when viewed in from a direction orthogonal to principal surface 25).	

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for allowance is due to an electronic component, wherein the conductive resin layer further includes a third region positioned on a ridge portion between the end surface and the principal surface, and a minimum thickness of the third region is smaller than the maximum thickness of the first region.
Regarding claim 3, the primary reason for allowance is due to an electronic component, wherein the element body further includes a side surface, the side surface being adjacent to the principal surface and the end surface, the conductive resin layer is disposed to cover also a part of the side surface continuously, and further includes a fourth region positioned on the side surface, and a maximum thickness of the fourth region is smaller than the maximum thickness of the first region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ando et al. (US2017/0186538A1, cited in the 04/07/2021 IDS and the 04/26/2021 Korean Office Action) discloses an electronic component with the conductive resin layer that includes a first region positioned on the end surface and a second region positioned on the principal surface, where the second region has a maximum thickness than the thickness of the first region.
Ando et al. (US2017/0098506A1) discloses an electronic component in Figs. 9-12 with the conductive resin layer that includes a first region positioned on the end surface and a second region positioned on the principal surface, where the second region has a maximum thickness than the thickness of the first region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847